754 F.2d 1072
1985-1 Trade Cases   66,438
REBORN ENTERPRISES, INC., Plaintiff-Appellant,v.FINE CHILD, INC., Andrews MacLaren, Inc., Andrews MacLaren,Ltd., Ben's For Kids, Inc., James Fine and MarkWein, Defendants-Appellees.
No. 652, Docket 84-7624.
United States Court of Appeals,Second Circuit.
Argued Jan. 18, 1985.Decided Feb. 15, 1985.

Appeal from summary judgment entered in the United States District Court for the Southern District of New York, Abraham D. Sofaer, J., dismissing appellant's claims alleging violations of federal and state antitrust laws and common law contractual rights.


1
Allan J. Kirschner, New York City (Robinson, Perlman & Kirschner, P.C., Jay D. Lukowski, New York City, of Counsel), for plaintiff-appellant.


2
Joseph C. Sullivan, New York City (Kane, Dalsimer, Kane, Sullivan & Kurucz, New York City, of Counsel), for defendants-appellees Andrews MacLaren, Inc. & Andrews MacLaren, Ltd.


3
Sharon Blau, New York City (Cohn & Blau, Frederick H. Cohn, New York City, of Counsel), for defendants-appellees Ben's for Kids, Inc. and Mark Wein.


4
Robert C. Edmonds, New York City (Edmonds & Co., New York City, of Counsel), for defendants-appellees Fine Child, Inc. and James Fine.


5
Before FEINBERG, Chief Judge, MANSFIELD and WINTER, Circuit Judges.

PER CURIAM:

6
Reborn Enterprises, Inc. appeals from the grant of summary judgment by the United States District Court for the Southern District of New York, Abraham D. Sofaer, J., dismissing appellant's action against appellees Fine Child, Inc., Andrews MacLaren, Inc., Andrew MacLaren, Ltd., Ben's for Kids, Inc., James Fine and Mark Wein.  Appellant's complaint alleged violations of federal and state antitrust laws and common law contractual rights.  The district court dismissed appellant's pendent state law claims without prejudice.


7
We affirm substantially for the reasons stated by Judge Sofaer in his opinion dated June 20, 1984, and reported at 590 F. Supp. 1423 (S.D.N.Y.1984).